Citation Nr: 1820681	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for headaches, to include as secondary to tinnitus.

2.  Entitlement to service connection for headaches, to include as secondary to tinnitus and other specified trauma and stressor related disorder, to include anxiety.

3.  Entitlement to service connection for a right knee disability, to include as secondary to other specified trauma and stressor related disorder, to include anxiety.

4.  Entitlement to service connection for a left knee disability, to include as secondary to other specified trauma and stressor related disorder, to include anxiety.

5.  Entitlement to service connection for a back condition, to include as secondary to a bilateral knee condition.

6.  Entitlement to service connection for sciatica/radiculopathy of right lower extremity as secondary to back condition.

7.  Entitlement to service connection for sciatica/radiculopathy of left lower extremity as secondary to back condition.


REPRESENTATION

The Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board acknowledges that the Veteran and her representative have submitted a timely notice of disagreement (NOD) regarding the issues of entitlement to a compensable initial rating for eczema (claimed as skin condition) and irritable bowel syndrome, as well as entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  A statement of the case (SOC) has not been issued on these issues.  However, the Board's review of the claim file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The matter was previously before the Board in October 2017, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of (1) entitlement to service connection for headaches, to include as secondary to tinnitus and other specified trauma and stressor related disorder, to include anxiety; (2) entitlement to service connection for a right knee disability, to include as secondary to other specified trauma and stressor related disorder, to include anxiety; (3) entitlement to service connection for a left knee disability, to include as secondary to other specified trauma and stressor related disorder, to include anxiety; (4) entitlement to service connection for a back condition, to include as secondary to a bilateral knee condition; (5) entitlement to service connection for sciatica/radiculopathy of right lower extremity as secondary to back condition; (6) entitlement to service connection for sciatica/radiculopathy of left lower extremity as secondary to back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2009 rating decision denied service connection for headaches.  The Veteran was informed of the decision and he did not appeal the decision.  Therefore, the decision became final.

2.  Evidence regarding headaches associated with the claim file since the April 2009 denial is relevant and probative.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied service connection for headaches, is final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. Regarding the claim for service connection for headaches, new and material evidence has been received and the claim is reopened.  38 U.S.C.§§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and to Assist

The Veteran's claim for entitlement to service connection for headaches is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran seeks to reopen her claim for entitlement to service connection for headaches.  Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran seeks to reopen the issue of entitlement to service connection for headaches.  Review of the file shows that service connection for this disability was originally denied in an April 2009 rating decision.  Originally, the RO denied service connection because migraine headaches were not shown in service and there was no evidence of continuity of symptoms of migraine headaches from the date of discharge from service to the present.  The April 2009 rating decision was not appealed and became final.

Since the last final disallowance, in October 2015, the Veteran's representative submitted correspondence indicating that the Veteran's headaches are secondary basis to her mental health condition.

Thus, the Veteran has offered a new theory of entitlement; namely, that headaches are secondary to the service-connected tinnitus and other specified trauma and stressor related disorder, to include anxiety.  New theories of entitlement are generally not considered new and material evidence, but rather an application to reopen the previously denied claim.  See e.g., Ashford v. Brown, 10 Vet. App. 120 (1997).  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104  (b) (West 2014)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, at the time of the last final denial, the Veteran was not yet service-connected for other specified trauma and stressor related disorder, to include anxiety, but newly received evidence demonstrates that she is now service connected as of June 2015.  Accordingly, as that evidence supports the Veteran's new theory of causation it is considered both new and material.

Accordingly, the evidence is new and material, and the claim for service connection for a headaches is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.


ORDER

The application to reopen the claim for entitlement to service connection for headaches, is granted.


REMAND

The Board finds that additional development is needed prior to final adjudication of the remaining issues on appeal.  First, the Board notes that the record contains at least two entries with scanning errors.  For example, docket entries from November 29, 2016 and June 6, 2017 contain only partial copies of correspondence from the Veteran's attorney.  The Board will remand to ensure that complete copies of the correspondence are associated with the record.

In addition, the Board will remand to obtain opinions relating to the Veteran's new theories of entitlement, specifically, that her claimed bilateral knee and headaches are related on a secondary basis to her service connected mental health condition.

The remaining issues on appeal - specifically the issues of entitlement to service connection for a back condition, to include as secondary to a bilateral knee condition and entitlement to service connection for sciatica/radiculopathy of the right and left lower extremities as secondary to back condition - the Board finds to be inextricably intertwined with the issue of service connection for bilateral knee.  Therefore, the Board will remand these issues as well.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  

In addition, the electronic record of the claim file should be reviewed in order to ensure that complete copies of all documents and correspondence are visible.  Particular attention is directed to correspondence from November 29, 2016 and June 6, 2017 submitted by the Veteran's representative.  Complete copies of this correspondence should be associated with the claim file.

2.  After the development above has been completed, obtain a medical opinion to address the etiology of the Veteran's headaches to include as secondary to her service-connected other specified trauma and stressor related disorder, to include anxiety.  In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  If necessary, the Veteran may be scheduled for an appropriate examination.  An opinion is requested on the following:

Whether it is at least as likely as not that the Veteran's headaches were caused or aggravated by her service-connected other specified trauma and stressor related disorder, to include anxiety.

A full rationale for any opinion(s) rendered must be provided.

3.  After the development in (1) has been completed, obtain a medical opinion to address the etiology of the Veteran's bilateral knee condition to include as secondary to her service-connected other specified trauma and stressor related disorder, to include anxiety.  In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  If necessary, the Veteran may be scheduled for an appropriate examination.  An opinion is requested on the following:

Whether it is at least as likely as not that the Veteran's bilateral knee condition was caused or aggravated by her service-connected other specified trauma and stressor related disorder, to include anxiety.

A full rationale for any opinion(s) rendered must be provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


